PARKINSON, District Judge.
This is a habeas corpus proceeding wherein writ was issued, return and answer filed by the respondent and tried to the court. It is the cause on the merits which now solicits the decision of this court.
As the findings of fact and conclusions of law will appear in this opinion, it will be filed and will so serve.
The petitioner is in the custody of the respondent under a commitment issued by the Allen Circuit Court of Allen County, Indiana on a judgment of conviction of second degree murder entered on September 30, 1948 on a verdict of the jury.
The petitioner contends that his detention is illegal because the Allen Circuit Court erred in admitting his written confession in evidence; that Negroes were excluded from grand juries in Allen County, Indiana, and that court appointed counsel, who represented him in the trial of his case, was incompetent.
The undisputed evidence is that the written confession of the petitioner was properly admitted in evidence and the Alien Circuit Court committed no error in that regard nor was any error committed in the entire trial.
The petitioner offered no evidence that Negroes were excluded from juries in Allen County, Indiana. He did testify that there were no Negroes on the petit jury which tried his case but the undisputed evidence is that Negroes are nor were not excluded from jury service in Allen County, Indiana but are included and have served on juries in Allen County, Indiana for many years including the period of time during which the petitioner was indicted and tried.
The undisputed evidence is that Robert E. Myers, a member of the Allen County Bar, was appointed by the Allen Circuit Court to represent the petitioner and did so represent him. This court now holds, from the evidence in the record, that Robert E. Myers is a reputable and competent attorney and that he ably represented the petitioner and did everything for the petitioner in the trial of his case which any attorney could have done under the circumstances to adequately and competently represent him.
This court has carefully considered all of the evidence in the record and, without regard to the fact that the petitioner has failed to show that he has exhausted *547the remedies available to him in the state courts of Indiana, now concludes and holds that the petitioner has wholly failed to prove by any evidence that his detention is illegal and that he is entitled to any relief.
It is, therefore, the considered judgment of this court that the prayer of the petition be denied; that the petition be dismissed; that the respondent be discharged from the writ, and that the petitioner be remanded to the custody of the respondent.
The clerk will enter judgment accordingly.